Matter of Hillord v Davis (2014 NY Slip Op 09131)





Matter of Hillord v Davis


2014 NY Slip Op 09131


Decided on December 31, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 31, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2013-10898
 (Docket No. V-8851-13)

[*1]In the Matter of Marcus B. Hillord, appellant,
vTashunda L. Davis, respondent.


Linda C. Braunsberg, Staten Island, N.Y., for appellant.
Elliot Green, Brooklyn, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Marilyn Shafer, J.H.O.), dated October 17, 2013. The order dismissed, without a hearing, the father's petition to modify a prior order of custody and visitation.
ORDERED that the order is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Kings County, for a hearing to determine whether a modification of the visitation schedule is in the best interests of the child.
The Family Court improperly dismissed the father's petition to modify a prior order of custody and visitation without holding a hearing. "Modification of an existing court-sanctioned custody or visitation arrangement is permissible only upon a showing that there has been a change in circumstances such that a modification is necessary to ensure the continued best interests and welfare of the child" (Matter of O'Shea v Parker, 116 AD3d 1051, 1051; see Matter of Jasiah T.-V.S. J. [Joshua W.], _____AD3d_____, 2014 NY Slip Op 08436, *1 [2d Dept 2014]). "[O]ne who seeks a change in visitation is not automatically entitled to a hearing, but must make an evidentiary showing sufficient to warrant a hearing" (Matter of Collazo v Collazo, 78 AD3d 1177, 1177; see Magee v Magee, 119 AD3d 658, 659).
Here, the father met his burden, as the modification petition alleged that, since the date when the existing visitation schedule was established, the father's work schedule had changed and was interfering with his meaningful visitation with the child. Therefore, the order must be reversed, the petition reinstated, and the matter remitted to the Family Court, Kings County, for a hearing to determine whether a modification of the visitation schedule is in the best interests of the subject child (see Matter of Jean v Washington, 71 AD3d at 1146).
In light of the foregoing, we need not reach the father's remaining contentions.
LEVENTHAL, J.P., CHAMBERS, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court